Citation Nr: 1757807	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-10 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the left knee, to include as secondary to service-connected right knee disability. 

2.  Entitlement to a rating in excess of 20 percent for medial and lateral instability, right knee. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy with active duty from September 1968 to September 1972, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the Veteran's claims file was subsequently transferred to the Newark, New Jersey RO. 

In September 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  Following, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.  Accordingly, the additional evidence has been associated with the record.

The Board notes that in July of 2015, the Veteran filed a claim for entitlement to service connection for tinnitus and a claim for entitlement to service connection for a bilateral hip disability.  With respect to the Veteran's claim for entitlement to service connection for tinnitus, the RO granted this claim in March 2009 and assigned the Veteran with an initial rating of 10 percent.  As no further action on this claim was taken until July 2015 when the additional claims were filed, the RO provided the Veteran with notice that they could not accept the Veteran's November 2015 Notice of Disagreement as a Notice of Disagreement as the time limit to file had passed.  The Veteran has not responded to the October 2017 correspondence from the RO regarding the determination that the claim was not a timely Notice of Disagreement and therefore, the Board does not have jurisdiction over this issue.  Additionally, the Board notes that although the Veteran's claim for entitlement to service connection for a bilateral hip disability was addressed to some extent during the Veteran's September 2017 videoconference hearing, a Statement of the Case was issued in October 2017 and no Substantive Appeal has been filed at this time.  Accordingly, the Board cannot take action on that issue at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, additional development is required before the Veteran's claim may be adjudicated on the merits. 

a.  Entitlement to service connection for osteoarthritis of the left knee, to include as secondary to service-connected right knee disability

The Veteran and his representative assert that his current left knee disability is a result of his service-connected right knee disability.  To date, the Veteran has not been provided with an evaluation of his left knee for the purpose of an opinion as to whether or not the current disability is either caused or aggravated by his service-connected right knee disability.  The Board notes that during an August 2015 VA examination for a bilateral hip disability, the examiner noted that "while the right knee might be considered as a cause of osteoarthritis in the left knee..."  However, the Board finds that the evidence of record does not contain sufficient competent medical evidence to decide the Veteran's claim as it stands currently.  Accordingly, an examination is warranted to determine whether or not the Veteran's current left knee disability is directly related to his active duty service or is otherwise either caused or aggravated by his service-connected right knee disability.   38 C.F.R. § 3.159(c)(4)(2017); McLendon v. Nicholson 20 Vet. App. 79, 81 (2006).




b.  Entitlement to a rating in excess of 20 percent for medial and lateral instability, right knee. 

During the Veteran's videoconference hearing, the Veteran and his representative asserted that his service-connected right knee disability has gotten worse since it was last evaluated at his last August 2015 VA examination.  Accordingly, VA is required to afford the Veteran with a contemporaneous VA examination to assess the current nature, extent, and severity of his right knee disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, the Board notes that while the Veteran's claim was pending, two precedential decisions were issued which also require the Veteran's claim to be remanded.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court of Appeals for Veterans Claims (the Court) held that in order for an examination to be adequate, it must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  A review of the Veteran's last VA examination indicates that a new examination is warranted in light of Correia.  

The Court's recent holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017) also requires that the claim be remanded.  In Sharp, the Court noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. "  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 10.  The Veteran's August 2015 VA examination merely states that an opinion cannot be rendered without mere speculation, and therefore, the Board finds that a new VA examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records and associate them with the Veteran's claims file. 

2.  Once any outstanding records have been obtained, schedule the Veteran for VA examinations in connection with his claims with the appropriate medical personnel.  The Veteran's claims file, to include a copy of this remand, should be provided to the examiner.  Following a complete review of the record, the examiner is asked to provide the following opinions: 

a.  Whether it is at least as likely as not that the Veteran's claimed left knee disability is related to his active duty service. 

b.  Whether it is at least as likely as not that the Veteran's claimed left knee disability is caused by the Veteran's service-connected right knee disability, to include any symptomatology associated with that disability, such as abnormal/altered gait or weight bearing.

c.  Whether it is at least as likely as not that the Veteran's claimed left knee disability is aggravated (permanently worsened beyond the normal progression that disease) by his service-connected right knee disability, to include any symptomatology associated with that disability, such as abnormal/altered gait or weight bearing.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

d.  Determine the current severity of the Veteran's right knee disability.  Report the range of motion of each knee in degrees.  In accordance with Correia, the range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  In providing this opinion, the examiner should consider the Veteran's lay statements regarding his decreased range of motion. 

The extent of any weakened movement, excess fatigability and incoordination should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should further assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should consider all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  This includes the Veteran's statements regarding the extent of functional loss during flare-ups. 

All opinions must be supported by a complete rationale.  If the examiner must resort to speculation for any of the requested opinions, an explanation as to why this is so is required.

3.  Then, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


